Citation Nr: 0118505	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  95-42 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from August 1964 to June 1970 
and from January 1974 to February 1988.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1995 determination of the Department of Veterans 
Affairs (VA) Vocational Rehabilitation and Counseling (VR&C) 
division of the Regional Office in St. Louis, Missouri (RO).  
In July 1997 and August 1999, the Board remanded this claim 
to the RO for additional development. 


FINDINGS OF FACT

1.  The veteran has a service-connected disability rated at 
30 percent.

2.  The veteran is not in need of rehabilitation to overcome 
an employment handicap.

3.  The veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of disability. 


CONCLUSION OF LAW

The evidence does not satisfy the criteria for entitlement to 
a program of vocational rehabilitation training in accordance 
with the provisions of Title 38, United States Code, Chapter 
31.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 21.40, 21.51 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a program of vocational rehabilitation training in 
accordance with the provisions of Title 38, United States 
Code, Chapter 31.  During the pendency of the veteran's 
appeal, new legislation was passed that enhances the VA's 
duties to notify a claimant of the evidence necessary to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, prior to 
the enactment of the VCAA, the RO and the Board took action 
that is consistent with the notification and assistance 
provisions of the VCAA.  Therefore, the Board's decision to 
proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, in a letter dated May 1995, 
the RO notified the veteran of the evidence needed to 
substantiate his claim.  In addition, in a statement of the 
case issued in September 1995 and supplemental statements of 
the case issued in January 1999 and February 2001, the RO 
notified the veteran of the reasons for which it had denied 
his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. 
§§ 5102, 5103).  Although, in the statement of the case and 
supplemental statements of the case, the RO did not provide 
the veteran with all statutory and regulatory provisions 
pertinent to his claim, the Board did so in its initial 
Remand issued in July 1997.  Therein, the Board explained 
that the veteran had been prejudiced as a result of the RO's 
failure to provide the veteran notification of, and an 
opportunity to respond to, all relevant legal criteria, and 
rectified the matter by outlining the legal criteria and case 
law applicable to the veteran's claim.  The veteran's 
representative subsequently responded to the notification 
provided the veteran by submitting written statements in 
support of the veteran's claim.

Second, with regard to the duty to assist, the RO afforded 
the veteran an opportunity to submit evidence and present 
testimony in support of his claim and obtained and reviewed 
all evidence identified by the veteran and his representative 
as being pertinent to the veteran's claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.  §§ 5103A).  Since the 
veteran filed his first claim for Chapter 31 benefits in 
1988, the RO has afforded the veteran multiple counseling 
sessions with a psychologist.  In July 1997, the Board 
determined that the VA counseling psychologist who evaluated 
the veteran and found him to be free of an employment 
handicap in April 1995, had failed to address the effect of 
the veteran's nonservice-connected knee disability on his 
employability.  The Board thus remanded the veteran's claim 
to the RO for the following purposes: (1) to request the 
veteran to identify and aid in obtaining all outstanding 
medical evidence pertinent to his claim;  (2) to transfer the 
veteran's claims file to a specialist for medical review of 
the file, an examination of the veteran, and an opinion as to 
the nature and severity of all of the veteran's disabilities, 
both service-connected and nonservice-connected; and (3) to 
schedule the veteran for another appointment with a VA 
counseling psychologist, during which the psychologist could 
consider the newly obtained medical findings and discuss the 
effect of all of the veteran's disabilities on his 
employability.  

Following the Board's July 1997 Remand, the RO obtained and 
reviewed additional private medical evidence the veteran 
identified as being pertinent to his claim and afforded the 
veteran another counseling session with a VA counseling 
psychologist.  Prior to the counseling session, however, the 
RO did not refer the veteran's claim to a medical specialist 
for a VA examination and opinion.  Accordingly, in August 
1999, the RO again remanded the veteran's claim to the RO for 
the purpose of affording the veteran VA examinations of all 
of his disabilities.  The RO scheduled the veteran for such 
examinations in May 2000, but the veteran did not report.  In 
July 2000, the RO notified the veteran by letter that the 
Board was unable to decide his claim without additional 
medical evidence and that it was "of the utmost importance 
that you report for an examination when requested to do 
so....Failure to do so may result in adverse action on your 
appeal."  The veteran never responded to this notification 
letter.  This is unfortunate as the VA's duty to assist is 
not a one-way street.  A veteran who wishes help cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. 
Brown, 5 Vet. App. 60 (1993).  In this case, in July 2000, 
the RO clearly explained the importance of the examinations 
that were to be afforded the veteran, and he did not report 
for such examinations. 

In a Statement of Representative in Appeals Case dated April 
2001, the veteran's representative discusses the actions the 
RO took to comply with the Board's remand instructions and 
expresses his satisfaction with the RO's actions in that 
regard.  The Board agrees that the RO, to the extent possible 
in light of the veteran's failure to cooperate, complied with 
the Board's July 1997 and August 1999 remand instructions.  
Inasmuch as the RO and the Board has notified the veteran of 
the evidence needed to substantiate his claim, and the RO has 
fully developed all relevant evidence necessary for the 
equitable disposition of that claim, actions which are 
required under the VCAA, another Remand to comply with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. 
§ 20.1102 (2000). 

The veteran contends that he is entitled to a program of 
vocational rehabilitation because he has a service-connected 
disability evaluated as 30 percent disabling and an 
employment handicap.  According to the veteran, he resigned 
from his last position at the Department of Justice in 1992, 
and thereafter, unsuccessfully attempted to maintain self-
employment.  As of November 1995, when the veteran filed a VA 
Form 9 (Appeal to Board of Veterans' Appeals), the veteran 
was living in a barn, 75 miles from the nearest town, where 
suitable employment existed.  At that time, he alleged that 
he held an outdated degree and was unable to find full-time 
employment that was compatible with his interests, aptitude 
and abilities.  He now seeks vocational rehabilitation 
training so that he can obtain a degree in agronomy and again 
become self employed.  

The veteran's representative asserts that, although the 
veteran has a bachelor's degree in criminal justice 
management, the veteran's service-connected disability 
hinders his ability to work in this field.  The 
representative further asserts that the veteran obtained this 
degree in 1978, and there is no evidence of record 
establishing that the veteran ever used this training as an 
employee.

Vocational rehabilitation benefits awarded pursuant to 
Chapter 31, Title 38, United States Code, are intended to 
enable veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 1991).  Generally, a veteran who 
files a claim for Chapter 31 benefits on or after November 1, 
1990, is entitled to a program of vocational rehabilitation 
if he has a service-connected disability that is compensable 
at a rate of at least 20 percent and was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined to be in need of rehabilitation to overcome an 
employment handicap.  38 U.S.C.A. § 3102 (West 1991 & Supp. 
2000); 38 C.F.R. § 21.40 (2000).

In this case, since February 1988, the veteran has been 
service connected for arteriosclerotic heart disease with 
history of myocardial infarction at a rate of 30 percent.  
Accordingly, the question becomes whether the veteran is in 
need of rehabilitation to overcome an employment handicap.

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(1) (West 1991 & Supp. 
2000); 38 C.F.R. § 21.51(b) (2000).  Pertinent regulations 
further define the term "impairment" as restrictions on 
employability caused by (1) the veteran's service-connected 
and nonservice-connected disabilities; (2) deficiencies in 
education and training; (3) negative attitudes toward the 
disabled; and (4) other pertinent factors. 38 C.F.R. § 
21.51(c)(1).  An employment handicap does not exist, however, 
when the veteran's employability is not impaired.  38 C.F.R. 
§ 21.51(f)(2)(i).  Under 38 C.F.R. § 21.51(f), the counseling 
psychologist may find that the veteran has an employment 
handicap.

In Davenport v. Brown, 7 Vet. App. 476 (1995), a case 
involving basic eligibility for vocational rehabilitation 
training under Chapter 31, the U. S. Court of Appeals for 
Veterans Claims (formerly the U. S. Court of Veterans 
Appeals) (Court) issued a decision addressing the provisions 
of 38 C.F.R. § 21.51, which set forth the criteria for 
finding that an employment handicap exists.  Specifically, 
the Court held that 38 C.F.R. § 21.51(c)(2), which required 
that a veteran's service-connected disability "materially 
contribute" to his employment handicap, was invalid and in 
excess of statutory authority, because 38 U.S.C.A. § 3102, 
the statutory authority for 38 C.F.R. § 21.51(c)(2), did not 
require a causal nexus between a service-connected disability 
and an employment handicap.  The Court further held that, to 
the extent that 38 C.F.R. § 21.51(c)(2), (e),(f)(1)(ii) and 
(f)(2) include the "materially contribute" language and 
require a causal nexus between a veteran's service-connected 
disability and his employment handicap, those regulatory 
provisions are unlawful.

Subsequent to Davenport, and pursuant to the Veterans' 
Benefits Improvement Act of 1996, the law was amended to 
require that a veteran's employment handicap result from a 
service-connected disability.  Pub. L. No. 104-275,  § 
101(a), 110 Stat. 3322 (Oct. 9, 1996).  However, that 
amendment is only effective as to claims filed on or after 
October 9, 1996.  In this case, the RO received the veteran's 
VA Form 28-1900 (Disabled Veterans Application for Vocational 
Rehabilitation) in February 1995; therefore, the mandate of 
Davenport applies, and in determining whether an employment 
handicap exists, the Board will consider the effect of the 
veteran's service- and nonservice-connected disabilities. 

The veteran has twice applied for Chapter 31 vocational 
rehabilitation benefits: in March 1988 and in February 1995.  
The RO discontinued the veteran's first claim in December 
1990, after the veteran failed to initiate the continuance of 
his Chapter 31 program.  However, the record contains 
evidence dated prior to this time, which is pertinent to the 
claim that is now before the Board.  

This evidence establishes that the veteran has earned a high 
school diploma and a Bachelor's Degree in Criminal Justice 
Management from Tarkio College, has taken education, 
management, sales, and real estate courses at other colleges 
and real estate schools, has received certification in real 
estate sales and appraisals, and has participated in training 
at two police academies.  This evidence also establishes 
that, while the veteran was in the Navy, he worked as a 
payroll clerk (or administration specialist in disbursement) 
a recruiter and zone supervisor of recruiters, and after his 
separation from service, he worked as a car salesman and in 
sales for a pest control company.  In addition, after 
service, he volunteered as a coach of girls' soccer and 
volleyball teams.  

In October 1988, the veteran underwent an initial evaluation 
by a VA counseling psychologist.  Testing indicated that the 
veteran was in the high end of the average range of IQ, and 
was in the 85th percentile for mechanical skills.  In 
December 1988, the veteran underwent another evaluation, 
during which a VA counseling psychologist suggested that the 
veteran think about a career in the field of auto mechanics.  
The psychologist found that the veteran could not work 
outside, in cold weather, in a factory or in most skilled and 
unskilled labor positions.  The psychologist also found that 
the veteran's training in the military was specific to 
military work and was not transferable into the civilian 
world.  Based on these findings, the psychologist concluded 
that the veteran had an employment handicap, albeit not 
serious, due to discrimination and physical restrictions 
associated with his service-connected heart disability.  The 
psychologist further concluded that, at that time, the 
veteran was a feasible candidate for vocational 
rehabilitation.

In January 1989, the RO contacted a physician regarding the 
level of impairment caused by the veteran's heart disability.  
This physician indicated that the veteran had had a normal 
treatment test and did not have a lot of physical 
restrictions with his heart.  He did, however, discourage a 
lot of physical activity on the basis that the veteran's 
heart problems would progress naturally as the veteran aged.  
The physician indicated that the veteran could engage in mild 
to moderate physical activity and should not be hoisting 
engine blocks. 

In June 1989, the veteran was seen for follow-up counseling.  
During this session, he reported that he had obtained 
employment as a DVOP for the State of Missouri.  Despite this 
fact, the VA counseling psychologist indicated that she would 
honor the previous finding that the veteran was eligible for 
vocational rehabilitation benefits.  The psychologist 
indicated that the physician who had been contacted in 
January 1989 had felt that the an auto mechanic program would 
be fine for the veteran to pursue in light of his employment 
handicap.  At the conclusion of the session, the psychologist 
noted that the veteran was scheduled to interview with Ford 
regarding his acceptance into their special auto mechanic 
apprenticeship program.  

Later that month, the veteran informed the RO that he had not 
qualified for the auto mechanic training program and had 
decided to remain in his position with the State of Missouri.  
In August 1989, the veteran contacted the RO again and 
indicated that he was still employed as a DVOP.  In November 
1990, the RO discontinued the veteran's benefits because he 
was employed and no longer in counseling. 

In February 1995, the veteran reapplied for vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code.  In a VA Form 28-1902 (Counseling Record - 
Personal Information) dated April 1995, he noted that he 
worked as a DVOP for the state of Missouri from 1989 to 1991, 
and as an administrative assistant for the federal government 
from 1991 to 1992.

During an appointment with a VA counseling psychologist in 
April 1995, the veteran reported that, after he left his job 
with the federal government, he established his own business 
as a heavy equipment operator.  He also reported that he 
sustained a knee injury in September 1994, which he believed 
would put an end to his self-employment as an excavator.  The 
psychologist noted that the veteran had been found eligible 
for Chapter 31 benefits in December 1988, prior to his 
employment as a DVOP, and that in June 1989, these benefits 
had been discontinued on the basis that the veteran was 
suitably employed.  

The psychologist also noted that the veteran's service-
connected heart disability impaired the veteran's ability to 
complete tasks requiring physical stress and stamina.  He 
indicated that the veteran had an impairment of employability 
and that his heart disability materially contributed to such 
impairment.  He concluded, however, that the veteran had 
overcome his impairment of employability, and therefore, did 
not have an employment handicap that would prevent him from 
obtaining or maintaining employment.  He based his conclusion 
on the fact that the veteran had had previous employment 
experience with the state of Missouri and the federal 
government and had completed the requirements for a 
Bachelor's Degree in Criminal Justice Management.  He 
indicated that he had explored the vocational objectives of 
Administrative Assistant, Probation and Parole Officer, and 
Employment Specialist.  In so doing, he noted that the tasks 
associated with these positions were essentially sedentary 
and compatible with the limitations associated with the 
veteran's service-connected disability.  He further noted 
that, given the veteran's degree in Criminal Justice 
Management, the veteran was adequately prepared to compete 
for employment compatible with his disability, interests, 
aptitudes, and abilities.

Following the veteran's counseling session, the RO obtained 
private medical records that confirmed that the veteran had 
sustained a knee injury, specifically, a fracture to the 
proximal tibial plateau, an avulsion fracture of the fibular 
head, and a fracture to the base of the right 5th metatarsal, 
in September 1994.  The veteran's treating physician 
determined that surgical intervention was not necessary and 
that the fracture could be managed in mobilization.  During a 
follow-up visit in October 1994, a physician noted that the 
veteran should be able to return to work in four weeks.  In 
December 1994, a physician noted that the fracture of the 
tibial plateau had healed, but that there was still some 
thinning of the medial joint space cartilage and clicking or 
grinding of the knee.  The physician indicated that the 
veteran might develop accelerated arthritis in the knee and 
require reconstructive surgery or a knee replacement in the 
future.  In February 1995 and April 1995, respectively, a 
physician indicated that the veteran did not need to be under 
any restriction with regard to his knee and that he could 
probably play basketball in the Fall. 

In March 1998, Steven R. Turner, M.D., submitted a written 
statement in support of the veteran's claim.  Therein, he 
indicated that he had been following the veteran for 
premature coronary artery disease since February 1991, and 
felt somewhat responsible for the veteran's decision to 
change professions and seek vocational rehabilitation 
assistance.  He explained that, when the veteran was working 
as a heavy equipment operator, Dr. Turner felt that the 
veteran's cardiovascular condition warranted a change in 
occupation.  He noted that the veteran was unable to continue 
in this position because of a knee injury so he changed 
careers and pursued an education in conservation.  Dr. Turner 
concluded that the veteran, being enthusiastic and committed 
to bettering himself through the pursuit of a career, was an 
ideal candidate for vocational rehabilitation. 

The veteran underwent his last counseling session in April 
1998.  During this session, the veteran reported that he was 
attending Southwest Missouri University and was scheduled to 
graduate with a degree in agriculture in June 1998.  He also 
reported that he was working part time as a soil scientist, 
and that in 1995, he had worked in the fields of probation 
and parole and corporate security.  The psychologist reviewed 
the medical evidence of record and determined that the 
veteran's medical conditions precluded any position that 
required long periods of standing, walking, heavy lifting, 
carrying, or ongoing stress on the heart, but did not 
necessitate retraining to reach full employment potential.  
He explained that there were definite impairments of 
employability, but given the veteran's education in a field 
that is not detrimental to his service- and nonservice-
connected disabilities, the veteran is employable in his 
current situation.  He concluded that the veteran did not 
have an employment handicap, serious or otherwise.  

Based on the previously noted evidence, the Board finds that 
the veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of disability.  Since 
the veteran filed his second claim for Chapter 31 benefits in 
February 1995, two VA counseling psychologists have found 
that the veteran does not have an employment handicap that 
prevents him from obtaining or maintaining employment.  Under 
38 C.F.R.  § 21.51(f), these individuals have the authority 
to make such findings.  In any event, their findings appear 
to be supported by the evidence, which establishes that, 
since 1995, the veteran has pursued an education in 
agriculture and has found employment in several different 
fields.  

The Board acknowledges that the medical evidence of record is 
limited and that no physician has specifically addressed the 
extent to which all of the veteran's disabilities affect his 
employability.  However, the veteran was twice provided 
opportunities to supplement the record with additional 
medical information and he chose not to do so.  As the record 
stands, there is an opinion from Dr. Turner indicating that 
the veteran would be an ideal candidate for vocational 
rehabilitation training, but suggesting that, at the time Dr. 
Turner rendered his opinion, the veteran was employed.  There 
are also two opinions from VA counseling psychologists 
indicating that the veteran does not have an employment 
handicap.  Clearly, the preponderance of the evidence is 
against the veteran's claim, and his claim must be denied.   



ORDER

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

